UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1786


RONNY RAMON SANCHEZ,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   January 28, 2009           Decided:   February 19, 2009


Before WILKINSON and    TRAXLER,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Aroon Roy Padharia, LAW OFFICE OF AROON R. PADHARIA, Falls
Church, Virginia, for Petitioner.   Gregory G. Katsas, Assistant
Attorney General, Daniel E. Goldman, Senior Litigation Counsel,
Jonathan Robbins, Office of Immigration Litigation, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Ronny Ramon Sanchez, a native and citizen of Honduras,

petitions for review of an order of the Board of Immigration

Appeals      (“Board”)       dismissing        his     appeal       from     the       immigration

judge’s decision and affirming the finding that he is removable

as    an     aggravated      felon      based        on    his   state          conviction        for

misdemeanor petit larceny.

                Although Sanchez contends on appeal that the crime of

petit larceny is a misdemeanor under Virginia law and therefore

cannot     be    considered        an   aggravated          felony,     this       argument        is

foreclosed by our decision in Wireko v. Reno, 211 F.3d 833, 834

(4th   Cir.      2000)      (“Under     the      plain      language        of    [the        statute

defining aggravated felony], there is no requirement that the

offense       actually       have       been     a        felony,      as       that     term      is

conventionally understood.”); see also United States v. Graham,

169 F.3d 787, 790-93 (3rd Cir. 1999) (holding that an alien who

had been convicted of misdemeanor petit larceny under New York

law    and    sentenced       to    the    maximum         sentence        of     one    year     was

removable        as    an    aggravated        felon        as   defined          in     8     U.S.C.

§ 1101(a)(43)(G) (2006)).

                Accordingly,       we     deny       the   petition         for    review.         We

dispense        with    oral       argument       because        the    facts           and     legal




                                                 2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3